ACCEPTED
                                                                                            03-14-00811-CR
                                                                                                   3832795
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       1/20/2015 4:05:04 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                          IN THE COURT OF APPEALS
                      FOR THE THIRD DISTRICT OF TEXAS
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
KARL DEAN STAHMANN,                         *                     1/20/2015 4:05:04 PM
            Appellant                       *                       JEFFREY D. KYLE
                                                                          Clerk
v.                                          *         No. 03-14-00811-CR

THE STATE OF TEXAS                          *

         APPELLANT’S SECOND MOTION TO EXPEDITE APPEAL

TO THE HONORABLE CHIEF JUSTICE AND JUSTICES OF SAID COURT:

        In support of this Motion, Appellant would show:

     1. Appellant has been confined in the Comal County jail without bail since

        December 1, 2014.

     2. Originally, Appellant was charged in a two count indictment with the state jail

        felony offense(s) of credit card abuse and subsequently placed on deferred

        adjudication community supervision for each count.

     3. The State moved to have the trial judge enter an adjudication of guilt.

     4. Appellant was released on bail pending a hearing on the State’s motion.

     5. On December, 1, 2014, the trial judge conducted a hearing on the State’s

        motion and entered an adjudication of guilt. However, the trial judge did

        not assess punishment at confinement in a state fail facility. Instead, the

        trial judge entered a finding of guilt and again placed Appellant on
                                                                             Page 1 of 4
       community supervision.

   6. Despite receiving a suspended sentence, Appellant was taken into custody and

       he has been confined without bail in the Comal County jail since December 1,

       2014.

   7. On December 15, 2014, undersigned counsel filed the Defendant’s Motion for

       Bail Pending Determination of Motion for New Trial and Pending Appeal.

   8. On December 15, 2014, the trial court summarily denied the Motion for Bail.

       The trial court’s denial of bail was in direct violation of Article 44.04(a),

       Texas Code of Criminal Procedure which provides “[p]ending the

       determination of any motion for new trial … the defendant is entitled to be

       released on reasonable bail.”

   9. Article 44.04(g) provides for the right of appeal from the denial of bail and

       further provides that “said appeal shall be given preference by the appellate

       court.”

   10.On December 23, 2014, undersigned counsel filed a notice of appeal related to

       the denial of bail. 1 That notice of appeal was received in this Court on

       December 29, 2014.

1.      Counsel also filed a general notice of appeal for the determination of guilt. Tex. C. Crim.
Proc. art 42.12, sec. 5(b).



                                                                                        Page 2 of 4
11.The reporter’s record from the summary denial of bail was filed in this Court

   on December 31, 2014.

12.The district clerk’s record has been requested by undersigned counsel and

   said clerk has been notified that this is an expedited appeal pursuant to Texas

   Rule of Appellate Procedure 31.1. Today, January 20, 2015, counsel again

   contacted the Comal County District Clerk and asked that office to file the

   clerk’s record to this case with this Court.

13.And Rule 31.2 provides: “[a]n appeal in … a bail proceeding will be heard at

   the earliest practicable time.”

14.On December 31, 2014, Appellant filed a motion to expedite this appeal. As

   of this morning, January 20, 2015, no action had been taken on that motion.

15.Appellant is statutorily entitled to reasonable bail while he appeals the

   determination to enter a finding of guilt. However, bail has been denied and

   he has now been confined in the Comal County jail for more than 50 days

   despite having received a suspended sentence.

16.Appellant is entitled both by statute and rule to have the issue of bail resolved

   by this Court on an expedited basis.           However, Appellant’s motion to

   expedite the appeal has not been addressed in three weeks.

17.Appellant files this Second Motion to expedite its review of the question of

                                                                         Page 3 of 4
      bail in order that reasonable bail may be set so that Appellant may be released

      pending the appeal of the merits of the case, namely the trial court’s

      determination to adjudicate guilt.

   18.Appellant respectfully requests that this Court set bail in each count of the

      indictment at $5,000.00 for a total of $10,000.00.

                                              Respectfully submitted,




                                              __/s/ Charles F. Baird_____________
                                              CHARLES F. BAIRD
                                              TBA # 00000045
                                              BAIRD FARRELLY, PLLC
                                              2312 Western Trails Blvd, Suite 102-A
                                              Austin, TX 78745
                                              Tel: 512-804-5911
                                              Fax: 512-804-5919
                                              Email: jcfbaird@gmail.law



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing

document was served on Jennifer A. Tharp, Assistant District Attorney, Comal

District Attorney's Office, on January 20, 2015, via fax.


                                              __/s/ Charles F. Baird_____________
                                              CHARLES F. BAIRD
                                                                           Page 4 of 4